Mr. Justice McAllister: I dissent in toto from the opinion of the majority óf the court. There is no statement in the allegations of the declaration, that plaintiff had any estate in the lands, and the words relied upon in the opinion of the majority occur only in that part of the declaration averring the breach. In my opinion, this is the loosest specimen of pleading ever sustained by a court of last resort. Under the charter the legal effect of the award is, to give the amount to the person whose estate or interest in the land entitled him to it. The award is not even prima facie evidence that Bragg was so interested. He should, therefore, have set forth his estate in the declaration, in such manner as to show that the city could safely pay it to him.